              Case 2:15-cr-00129-KJM Document 12 Filed 08/13/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00129-KJM

12                                Plaintiff,            ORDER DISMISSING INDICTMENT

13                         v.

14   VICTOR HUGO ESTRADA-CISNEROS,

15                               Defendant.

16

17          On August 4, 2020, the government filed a motion to dismiss the Indictment under Rule 48 of

18 the Federal Rules of Criminal Procedure. ECF No. 10. The government did not request a hearing on its

19 motion. ECF No. 10.

20          For the reasons set forth in the government’s motion, the Court hereby ORDERS the Indictment

21 dismissed without prejudice. The Clerk of the Court is directed to close this case.

22          IT IS SO FOUND AND ORDERED this 12th day of August, 2020.

23 DATED: August 12, 2020.

24

25

26

27

28


      ORDER                                             1
